DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2015/153340 A2) hereafter referred to as Thompson in view of Hopkins et al. (PG Pub 2014/0263570 A1) hereinafter referred to as Hopkins.
Regarding claim 1, Thompson teaches a staple cartridge assembly, comprising: 
a cartridge body (“cartridge 44”, Fig. 29), comprising: 
a deck (seen in Fig. 29) comprising a proximal end and a distal end; 
a longitudinal slot (“channel 488”, Fig. 29) defined in said deck, wherein said longitudinal slot is configured to receive a firing member (“cutting mechanism 126” and “stapling mechanism” 124, Figs. 10C-D); 
a first longitudinal row (“row I, II or alternatively row III, IV”, Fig. 29) of staple cavities (seen in Fig. 30A); and 
a second longitudinal row (“row III, IV or alternatively row I, II”, Fig. 29) of staple cavities (seen in Fig. 30A); 
a sled (“wedge tips” 230a, 230b) movable toward said distal end by the firing member during a firing stroke (Figs. 10C-D); 
“staples 198”, Fig. 30A) removably stored in said first longitudinal row (“row I, II or alternatively row III, IV”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein each said first staple is comprised of a bent wire (para. 221 and Fig. 30A - “staples 198 in one or more of the rows I, II, III, and IV may have different… wire diameters…staples 198 in rows I and II may have a smaller wire diameter, or gauge, than the wire diameter of the staples 198 in rows III and VI”, indicates staples are comprised of a bent wire); 
a plurality of staple drivers (“staple drivers 200”, Fig. 30A) configured to support said first staples, wherein said sled is configured to engage said staple drivers to eject said first staples from said first longitudinal row of staple cavities during the firing stroke (figs. 10C-D); and 
a plurality of second staples (“staples 198”, Fig. 30A) removably stored in said second longitudinal row (“row III, IV or alternatively row I, II”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein each said second staple is formed in a different shape (paragraph 221) than the said plurality of first staples, and wherein said sled is configured eject said second staples from said second longitudinal row of staple cavities during the firing stroke (figs. 10C-D).

Thompson discloses different shaped plurality of second staples, but does not disclose wherein each said second staple is formed from flat stock and comprises an integrally-formed driver, and wherein said sled is configured to directly engage said integrally-formed drivers of said second staples and eject said second staples from said second longitudinal row of staple cavities during the firing stroke.
figs. 45, 47; paragraph 122 – “staples 54 may also be formed utilizing… stamping”) and comprises an integrally-formed driver (fig. 45 – #184; fig. 47 - #158), and wherein said sled (56) is configured to directly engage said integrally-formed drivers of said second staples and eject said second staples from said second longitudinal row of staple cavities during the firing stroke (fig. 40; paragraphs 116, 129).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thompson by fitting the second longitudinal row of staples with staples formed from flat stock having a unitary driver, as taught by Hopkins. Thompson teaches having multiple longitudinal rows of staples fitted with different staple types. Hopkins teaches the advantage of having the staples be in direct contact with the slider/wedge (see Abstract) such that there is a savings in space of the interior of the cartridge.  The flat stock of Hopkins would have also been obvious as a convenient and known method of manufacturing a strong staple which might be desired for different operations.  Thompson already suggest having different types of staples in the same cartridge, and Hopkins teaches alternative staple forming methods as might be needed to achieve different desired staple properties.

Regarding claim 2, Thompson discloses wherein said first longitudinal row (“row I, II” Fig. 29) of staple cavities is adjacent said longitudinal slot (488; fig. 29), and wherein said first longitudinal row of staple cavities is intermediate (figs. 29, 30A) said longitudinal slot and said second longitudinal row (“row III, IV” fig. 29) of staple cavities.

Regarding claim 3, Thompson discloses wherein said second longitudinal row (“row I, II” Fig. 29) of staple cavities is adjacent said longitudinal slot (488; fig. 29), and wherein said second longitudinal row of staple cavities is intermediate (figs. 29, 30A) said longitudinal slot and said first longitudinal row (“row III, IV” fig. 29) of staple cavities.

Regarding claim 4, Thompson discloses wherein said cartridge body (“cartridge 44”, Fig. 29) further comprises a third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein said staple cartridge assembly further comprises a plurality of third staples (“staples 198”, Fig. 30A) removably stored in said third longitudinal row of staple cavities, and wherein each said third staple is comprised of a bent wire (para. 221 and Fig. 30A - “staples 198 in one or more of the rows I, II, III, and IV may have different… wire diameters…staples 198 in rows I and II may have a smaller wire diameter, or gauge, than the wire diameter of the staples 198 in rows III and VI”, indicates staples are comprised of a bent wire).

Regarding claim 5, Thompson discloses wherein said third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities is adjacent (fig. 29) said first longitudinal row (“row I, II” Fig. 29) of staple cavities, wherein said staple drivers (“staple drivers 200”, Fig. 30A) are configured to support said third staples, and wherein said sled (“wedge tips” 230a, 230b) is configured to engage said staple drivers to eject said Figs. 10C-D).

Regarding claim 6, Thompson discloses a plurality of staple drivers (“staple drivers 200”, Fig. 30A) configured to support said third staples and be engaged by said sled to eject said third staples from said third longitudinal row of staple cavities during the firing stroke (Figs. 10C-D).

Regarding claim 7, Thompson discloses wherein said cartridge body (“cartridge 44”, Fig. 29) further comprises a third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities, wherein said staple cartridge assembly further comprises a plurality of third staples (“staples 198”, Fig. 30A) removably stored in said third longitudinal row of staple cavities (fig. 30A), wherein each said third staple is formed in a different shape (paragraph 221) than the said plurality of first staples, and wherein said sled is configured eject said third staples from said third longitudinal row of staple cavities during the firing stroke (figs. 10C-D)
Thompson discloses different shaped plurality of third staples, but does not disclose wherein each said third staple is formed from flat stock and comprises an integrally-formed driver, and wherein said sled is configured to directly engage said integrally-formed drivers of said third staples and eject said third staples from said third longitudinal row of staple cavities during the firing stroke.
However, Hopkins teaches wherein each said third staple is formed from flat stock (figs. 45, 47; paragraph 122 – “staples 54 may also be formed utilizing… stamping”) and comprises an integrally-formed driver (fig. 45 – #184; fig. 47 - #158), and wherein said sled (56) is configured to directly engage said integrally-formed drivers of said third staples and eject said third staples from said third longitudinal row of staple cavities during the firing stroke (fig. 40; paragraphs 116, 129).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thompson by fitting the third longitudinal row of staples with staples formed from flat stock having a unitary driver, as taught by Hopkins. Thompson teaches having multiple longitudinal rows of staples fitted with different staple types. Hopkins teaches the advantage of having the staples be in direct contact with the slider/wedge (see Abstract) such that there is a savings in space of the interior of the cartridge.  The flat stock of Hopkins would have also been obvious as a convenient and known method of manufacturing a strong staple which might be desired for different operations.  Thompson already suggest having different types of staples in the same cartridge, and Hopkins teaches alternative staple forming methods as might be needed to achieve different desired staple properties.

Regarding claim 8, Thompson discloses wherein said third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities is adjacent said longitudinal slot (“channel 488”, Fig. 29), wherein said second longitudinal row (“row I, II”, fig. 29) of staple cavities is adjacent said third longitudinal row of staple cavities, and wherein said second longitudinal row of staple cavities is intermediate said first longitudinal row (“row III, IV”, Fig. 29) of staple cavities and said third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities.

Regarding claim 9, Thompson discloses a staple cartridge assembly, comprising: 
a cutting member (“cutting mechanism 126” and “stapling mechanism” 124, Figs. 10C-D); 
a cartridge body (“cartridge 44”, Fig. 29), comprising: 
a deck (seen in Fig. 29) comprising a proximal end and a distal end; 
a longitudinal slot (“channel 488”, Fig. 29) defined in said deck, wherein said longitudinal slot is configured to receive said cutting member (“cutting mechanism 126” and “stapling mechanism” 124, Figs. 10C-D); 
a first longitudinal row (“row I, II or alternatively row III, IV”, Fig. 29) of staple cavities (seen in Fig. 30A); and 
a second longitudinal row (“row III, IV or alternatively row I, II”, Fig. 29) of staple cavities (seen in Fig. 30A); 
a sled (“wedge tips” 230a, 230b) movable toward said distal end by said cutting member during a firing stroke (Figs. 10C-D); 
a plurality of first staples (“staples 198”, Fig. 30A) removably stored in said first longitudinal row (“row I, II or alternatively row III, IV”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein each said first staple is comprised of a bent wire (para. 221 and Fig. 30A - “staples 198 in one or more of the rows I, II, III, and IV may have different… wire diameters…staples 198 in rows I and II may have a smaller wire diameter, or gauge, than the wire diameter of the staples 198 in rows III and VI”, indicates staples are comprised of a bent wire); 
“staple drivers 200”, Fig. 30A) configured to support said first staples, wherein said sled is configured to engage said staple drivers to eject said first staples from said first longitudinal row of staple cavities during said firing stroke (figs. 10C-D); and 
a plurality of second staples (“staples 198”, Fig. 30A) removably stored in said second longitudinal row (“row III, IV or alternatively row I, II”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein each said second staple is formed in a different shape (paragraph 221) than the said plurality of first staples, and wherein said sled is configured eject said second staples from said second longitudinal row of staple cavities during the firing stroke (figs. 10C-D).

Thompson discloses different shaped plurality of second staples, but does not disclose wherein said second staples are stamped from one or more metal sheets, and wherein said sled is configured to directly engage said second staples and eject said second staples from said second longitudinal row of staple cavities during said firing stroke.
However, Hopkins teaches wherein said second staples are stamped from one or more metal sheets (figs. 45, 47; paragraph 122 – “staples 54 may also be formed utilizing… stamping”), and wherein said sled (56) is configured to directly engage said second staples and eject said second staples from said second longitudinal row of staple cavities during said firing stroke (fig. 40; paragraphs 116, 129).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thompson by fitting the second longitudinal row of staples with 

Regarding claim 10, Thompson discloses wherein said first longitudinal row (“row I, II” Fig. 29) of staple cavities is adjacent said longitudinal slot (488; fig. 29), and wherein said first longitudinal row of staple cavities is intermediate (figs. 29, 30A) said longitudinal slot and said second longitudinal row (“row III, IV” fig. 29) of staple cavities.

Regarding claim 11, Thompson discloses wherein said second longitudinal row (“row I, II” Fig. 29) of staple cavities is adjacent said longitudinal slot (488; fig. 29), and wherein said second longitudinal row of staple cavities is intermediate (figs. 29, 30A) said longitudinal slot and said first longitudinal row (“row III, IV” fig. 29) of staple cavities.

Regarding claim 12, Thompson discloses wherein said cartridge body (“cartridge 44”, Fig. 29) further comprises a third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein said staple cartridge assembly further comprises a plurality of third staples (“staples 198”, Fig. 30A) removably stored in said third longitudinal row of staple cavities, and wherein each said third staple is comprised of a bent wire (para. 221 and Fig. 30A - “staples 198 in one or more of the rows I, II, III, and IV may have different… wire diameters…staples 198 in rows I and II may have a smaller wire diameter, or gauge, than the wire diameter of the staples 198 in rows III and VI”, indicates staples are comprised of a bent wire).

Regarding claim 13, Thompson discloses wherein said third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities is adjacent (fig. 29) said first longitudinal row (“row I, II” Fig. 29) of staple cavities, wherein said staple drivers (“staple drivers 200”, Fig. 30A) are configured to support said third staples, and wherein said sled (“wedge tips” 230a, 230b) is configured to engage said staple drivers to eject said third staples from said third longitudinal row of staple cavities during the firing stroke (Figs. 10C-D).

Regarding claim 14, Thompson discloses a plurality of staple drivers (“staple drivers 200”, Fig. 30A) configured to support said third staples and be engaged by said sled to eject said third staples from said third longitudinal row of staple cavities during the firing stroke (Figs. 10C-D).

Regarding claim 15, Thompson discloses wherein said cartridge body (“cartridge 44”, Fig. 29) further comprises a third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities, wherein said staple cartridge assembly further comprises a plurality of third staples (“staples 198”, Fig. 30A) removably stored in said third longitudinal row of staple cavities (fig. 30A), 
Thompson discloses different shaped plurality of third staples, but does not disclose wherein said third staples are formed from one or more metal sheets, and wherein said sled is configured to directly engage said third staples and eject said third staples from said third longitudinal row of staple cavities during said firing stroke.
However, Hopkins teaches wherein said third staples are formed from one or more metal sheets (figs. 45, 47; paragraph 122 – “staples 54 may also be formed utilizing… stamping”), and wherein said sled (56) is configured to directly engage said third staples and eject said third staples from said third longitudinal row of staple cavities during said firing stroke (fig. 40; paragraphs 116, 129).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thompson by fitting the third longitudinal row of staples with staples formed from flat stock having a unitary driver, as taught by Hopkins. Thompson teaches having multiple longitudinal rows of staples fitted with different staple types. Hopkins teaches the advantage of having the staples be in direct contact with the slider/wedge (see Abstract) such that there is a savings in space of the interior of the cartridge.  The flat stock of Hopkins would have also been obvious as a convenient and known method of manufacturing a strong staple which might be desired for different operations.  Thompson already suggest having different types of staples in the same 

Regarding claim 16, Thompson discloses wherein said third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities is adjacent said longitudinal slot (“channel 488”, Fig. 29), wherein said second longitudinal row (“row I, II”, fig. 29) of staple cavities is adjacent said third longitudinal row of staple cavities, and wherein said second longitudinal row of staple cavities is intermediate said first longitudinal row (“row III, IV”, Fig. 29) of staple cavities and said third longitudinal row (“row V or row VI”, Fig. 29) of staple cavities.

Regarding claim 17, Thompson discloses a staple cartridge assembly, comprising: 
a cartridge body (“cartridge 44”, Fig. 29), comprising: 
a deck (seen in Fig. 29) comprising a proximal end and a distal end; 
a longitudinal slot (“channel 488”, Fig. 29) defined in said deck, wherein said longitudinal slot is configured to receive a firing member (“cutting mechanism 126” and “stapling mechanism” 124, Figs. 10C-D); and 
a plurality of staple cavities (seen in Fig. 30A); 
a sled (“wedge tips” 230a, 230b) movable toward said distal end by the firing member during a firing stroke (Figs. 10C-D); 
a plurality of first staples (“row I, II or alternatively row III, IV”, Fig. 29; “staples 198”) removably stored in said staple cavities, wherein each said first staple is para. 221 and Fig. 30A - “staples 198 in one or more of the rows I, II, III, and IV may have different… wire diameters…staples 198 in rows I and II may have a smaller wire diameter, or gauge, than the wire diameter of the staples 198 in rows III and VI”, indicates staples are comprised of a bent wire); 
a plurality of staple drivers (“staple drivers 200”, Fig. 30A), wherein said sled is configured to engage said staple drivers to eject said first staples from said staple cavities during the firing stroke (figs. 10C-D); and 
a plurality of second staples (“staples 198”, Fig. 30A, “row III, IV or alternatively row I, II”) removably stored in said staple cavities (seen in Fig. 30A), wherein each said second staple is formed in a different shape (paragraph 221) than the said plurality of first staples, and wherein said sled is configured eject said second staples from said second longitudinal row of staple cavities during the firing stroke (figs. 10C-D).

Thompson discloses different shaped plurality of second staples, but does not disclose wherein each said second staple is formed from flat stock and comprises an integrally-formed driver, and wherein said sled is configured to directly engage said integrally-formed drivers of said second staples and eject said second staples from said staple cavities during the firing stroke.
However, Hopkins teaches wherein each said second staple is formed from flat stock (figs. 45, 47; paragraph 122 – “staples 54 may also be formed utilizing… stamping”) and comprises an integrally-formed driver (fig. 45 – #184; fig. 47 - #158), and wherein said sled is configured to directly engage said integrally-formed drivers of fig. 40; paragraphs 116, 129).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thompson by fitting the second longitudinal row of staples with staples formed from flat stock having a unitary driver, as taught by Hopkins. Thompson teaches having multiple longitudinal rows of staples fitted with different staple types. Hopkins teaches the advantage of having the staples be in direct contact with the slider/wedge (see Abstract) such that there is a savings in space of the interior of the cartridge.  The flat stock of Hopkins would have also been obvious as a convenient and known method of manufacturing a strong staple which might be desired for different operations.  Thompson already suggest having different types of staples in the same cartridge, and Hopkins teaches alternative staple forming methods as might be needed to achieve different desired staple properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The other references cited pertain mainly to linear staplers that have different types of staples used in different rows and also stamped staples used in surgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731